NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1807
                                      ___________

                             JOHN FITZGERALD HALL,
                                           Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A041-644-153)
                   Immigration Judge: Honorable Walter A. Durling
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 5, 2012
    Before: SCIRICA, GREENAWAY, JR and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: September 6, 2012)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      John Fitzgerald Hall petitions for review of a final order of removal. For the

reasons discussed below, we will dismiss the petition for review.

      Hall, a native and citizen of Jamaica, was admitted to the United States in 1987 as

a lawful permanent resident. In April 2011, he pleaded guilty in Pennsylvania state court
to possession with intent to deliver marijuana, in violation of 35 Pa. Cons. Stat. Ann. §

780-113(a)(30). Hall was sentenced to one year of probation for the offense. The

Department of Homeland Security (“DHS”) subsequently issued Hall a notice to appear,

charging him with removability for having been convicted of a crime relating to a

controlled substance. See 8 U.S.C. § 1227(a)(2)(B)(i). Hall conceded his removability

before the Immigration Judge (“IJ”) as to that charge and filed an application for

cancellation of removal. Thereafter, the DHS lodged an additional charge of

removability against Hall under 8 U.S.C. § 1227(a)(2)(A)(iii), for having been convicted

of an aggravated felony, namely illicit trafficking in a controlled substance. See 8 U.S.C.

§ 1101(a)(43)(B). Based on Hall’s plea colloquy, the IJ concluded that Hall’s state

conviction constituted an aggravated felony within the meaning of § 1101(a)(43)(B). As

a result, Hall was rendered statutorily ineligible for cancellation of removal. See 8

U.S.C. § 1229b(a)(3).

       Rather than ordering Hall’s immediate removal, however, the IJ granted Hall a

six-week continuance so that he could pursue a Post Conviction Relief Act (“PCRA”)

challenge to his conviction under Padilla v. Kentucky, 130 S. Ct. 1473 (2010) (holding

that right to effective assistance of counsel requires that defendant be advised of

immigration consequences of plea). The IJ instructed that this was the only continuance

that he would grant. At a November 2011 hearing, Hall requested a second continuance

because his PCRA petition was still pending; the IJ denied the request and ordered Hall

removed to Jamaica.
                                              2
       In a March 2012 decision, the Board of Immigration Appeals (“BIA”) dismissed

Hall’s administrative appeal. The BIA concluded that the IJ did not err in denying him a

continuance, the sole issue that Hall raised on appeal. This petition for review followed.

       Generally, we lack jurisdiction to review a final order of removal against an alien

who is removable by reason of having committed an aggravated felony. 8 U.S.C.

§ 1252(a)(2)(C). However, we retain jurisdiction over constitutional claims or questions

of law. 8 U.S.C. § 1252(a)(2)(D). Whether an alien’s conviction constitutes an

aggravated felony rendering him ineligible for cancellation of removal presents a legal

question. See Jeune v. Att’y Gen., 476 F.3d 199, 201 (3d Cir. 2007).

       In his Informal Brief, Hall raises a single claim--that the BIA erred in determining

that he is ineligible for cancellation of removal.1 Although we would retain jurisdiction

to review this question under § 1252(a)(2)(D), we are jurisdictionally barred from doing

so here because Hall did not exhaust the issue administratively. Prior to raising an issue

for judicial review, a petitioner must exhaust all administrative remedies available as of

right regarding that issue. 8 U.S.C. § 1252(d)(1); Sandie v. Att’y Gen., 562 F.3d 246,

250 n.1 (3d Cir. 2009). This is a jurisdictional requirement. See Hoxha v. Holder, 559

F.3d 157, 159 & n.3 (3d Cir. 2009).

       As mentioned, on appeal to the BIA, Hall argued only that the IJ erred in denying



1
 As Hall proceeds pro se, we are obliged to read his opening brief liberally. Higgs v.
Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

                                             3
his request for a second continuance.2 Hall did not argue that the IJ erred in determining

that his state conviction constituted an aggravated felony and the BIA did not address the

issue sua sponte. See Lin v. Att’y Gen., 543 F.3d 114, 123-24 (3d Cir. 2008). Therefore,

the claim has not been exhausted and we lack jurisdiction to consider it.

       Accordingly, we will dismiss the petition for review.




2
 In his Informal Brief, Hall does not articulate any challenge to the Board’s dismissal of
his appeal from the IJ’s denial of his continuance request. As a result, the issue is
waived. See Bradley v. Att’y Gen., 603 F.3d 235, 243 n.8 (3d Cir. 2010) (holding that
argument not raised in opening brief is waived).

                                             4